Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2008

Ryncavage v. Amer Family Life Ins
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4013




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ryncavage v. Amer Family Life Ins" (2008). 2008 Decisions. Paper 516.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/516


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 ___________

                                 No. 07-4013
                                 ___________

                           JOSEPH RYNCAVAGE,

                                       Appellant

                                      v.

                   AMERICAN FAMILY LIFE INSURANCE
                     COMPANY OF COLUMBUS, INC.;
                   AMERICAN FAMILY LIFE INSURANCE
                     COMPANY OF NEW YORK, INC.
                             ___________

                On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                           (D.C. Civil No. 06-cv-01711)
              Magistrate Judge: The Honorable Malachy E. Mannion
                                  ___________

                   Submitted Under Third Circuit LAR 34.1(a)
                              September 9, 2008

         Before: SLOVITER, FUENTES, and NYGAARD, Circuit Judges.

                          (Filed: September 18, 2008)

                                 ___________

                          OPINION OF THE COURT
                               ___________


NYGAARD, Circuit Judge.
       In Pennsylvania, a breach of contract claim has a statute of limitations of four

years. 42 Pa. Cons.Stat. Ann. § 5525(a)(8). The District Court dismissed Appellant

Joseph Ryncavage’s complaint pursuant to Fed.R.Civ.P. 12(b)(6) because it was filed

after the applicable statute of limitations had run on his breach of contract claims.

       Ryncavage is an independent contractor who sold insurance for the Appellee

company. The issue in his action is over commissions Ryncavage contends he was to

receive. Ryncavage’s amended complaint indicates that he “was notified via a letter on

July 30, 2002 . . . confirming that his new business commissions and renewals would

cease effective August 29, 2002.” The record also reflects that the Appellee specifically

notified Ryncavage that “effective August 29, 2002, you will not [sic] longer receive

commissions on new business.” Ryncavage sued the Appellee for breach of contract, but

filed his original complaint on August 31, 2006.

       Ryncavage argues that the District Court erred by not extending the statute of

limitations past August 29, 2006, because his new commission payments were not

anticipated until some later, uncertain date. He also argues that the Appellee’s letter of

July 30, 2002, could be treated as an anticipatory repudiation and that he was entitled to

await Appellee’s failure to perform before filing suit.

       We have reviewed the briefs filed by the parties and conclude that, essentially for

the reasons set forth by the District Court, its judgment will be affirmed.




                                              2